Citation Nr: 1816343	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
The Veteran testified at a hearing at the RO in November 2010 before a local Decision Review Officer (DRO).  A transcript of the hearing has been associated with the record.

In March 2015, May 2016, and July 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of no greater than IV as per Table IV of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no greater than IV as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

Hearing impairments are evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing impairments are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment. Id.   

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA). This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more. 38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss.  Historically, service connection was granted by an October 1971 rating decision, which assigned a noncompensable initial evaluation.  In February 2009, the Veteran submitted a statement in support of an increased rating for bilateral hearing loss.  In a July 2010 rating decision, the Veteran's disability rating was increased to 10 percent effective February 5, 2009.  

Turing to the evidence, in February 2009, the Veteran was evaluated at the VA medical center for sensorial hearing loss.  Puretone testing of the right and left ears showed normal hearing sensitivity from 250 to 1500 Hz, but steeping sloping to severe sensorineural hearing loss from 2000 to 8000 Hz.  No significant changes were found since the previous examination. The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
70
75
90
LEFT
15
5
55
70
80


The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 60 decibels in the right ear, and 55 decibels in the left ear.  The speech recognitions scores were 88 percent in the right ear and 100 percent in the left ear.  However, the treatment record indicates the NU-6 wordlist was used, whereas the Maryland CNC word list is required for disability evaluation under 38 C.F.R. § 4.85.

The Veteran underwent a VA examination in February 2010.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
75
90
LEFT
15
10
60
75
90

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent in the right ear and of 80 percent in the left ear.

The examiner noted the audiological testing revealed a bilateral moderate sloping to profound high frequency sensorineural hearing loss and that speech recognition scores revealed fair to good discrimination in both ears when tested in a quiet environment and at comfortable levels.  Hearing aides were recommended for both ears. 

Applying the test results of the February 2010 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level IV for both the right and left ears. 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In July 2010, the Veteran was evaluated at the VA medical center for sensorial hearing loss.  Puretone testing of the right and left ears showed normal hearing sensitivity from 250 to 1500 Hz, but steeping sloping to severe sensorineural hearing loss from 2000 to 8000 Hz.  Clinically significant changes were noted bilaterally at 8000 Hz, but there was no significant change in his word recognition score.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
65
75
85
LEFT
20
15
65
80
90


The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 59 decibels in the right ear, and 62 decibels in the left ear.  The speech recognitions scores were 96 percent in the right ear and 88 percent in the left ear.  However, the treatment record indicates the NU-6 wordlist was used, whereas the Maryland CNC word list is required for disability evaluation under 38 C.F.R. § 4.85. 

The Veteran underwent a VA examination in December 2011. The Veteran reported being unable to hear people talking to him unless they got his attention before speaking.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
80
90
LEFT
20
15
65
75
95

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 64 decibels in the right ear, and 62 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent in the right ear and of 88 percent in the left ear.

Applying the test results of the December 2011 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level IV for the right and Level III for the left ear. 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In a January 2012 statement in support of the claim, the Veteran reported that his hearing loss was much greater than reflected during testing. He stated he struggles with speech recognition in real world settings, which include outside interference.  He also reported he struggled more with private examinations which used a male's voice as opposed to the VA examination which use a female's voice. 

In August 2014, the Veteran underwent an audiology test at the VAMC. The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
70
75
80
LEFT
5
10
65
70
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 59 decibels in the right ear, and 58 decibels in the left ear.  The speech recognitions scores were 76 percent in the right ear and 80 percent in the left ear.  The treatment record does not indicate which word list was used for the speech recognition testing. 

The Veteran underwent a VA examination in June 2015. The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
70
75
85
LEFT
10
15
65
70
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 60 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent in the right ear and of 80 percent in the left ear.

The examiner noted the Veteran had been wearing hearing aids, bilaterally, for six to seven years with no adverse compilations to his functional or daily activities of his current hearing thresholds.  

Applying the test results of the June 2015 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level IV for both the right and left ears. 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Upon careful review of the evidence of record as detailed above, the Board finds the preponderance of the evidence is against granting a disability rating in excess of 10 percent for bilateral hearing loss.  The Veteran has undergone numerous audiological examinations, the results of which would result entitle him to at most, a 10 percent disability rating.  Thus, the Veteran's currently awarded 10 percent rating, effective from February 2009, represents the most favorable outcome possible to the Veteran's claim. 

To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing higher voices or in crowds and understanding speech when around multiple people, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. 

In making the above determination, and specifically with respect to the Veteran's asserted difficulty with understanding conversations, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Moreover, the schedular criteria for rating hearing loss contemplates the functional effects of the Veteran's hearing loss referenced in the evidence of record. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (wherein the Court concluded that the evaluation for hearing impairment "contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."; see Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The Veteran has not alleged any symptom or additional impairment that has not been attributed to his service-connected hearing loss that is unaddressed.

As the Veteran's hearing loss has been tested with reliable results, and the Veteran has not claimed that his hearing loss has worsened since his last June 2015 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant a rating in excess of 10 percent.  

As the preponderance of the evidence is against an increased schedular rating, the benefit of the doubt rule does not apply. 38 U.S.C.§ 5107(b); see Gilbert, supra. 

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


